

116 HR 7160 IH: Expanding Opportunities for Broadband Deployment Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7160IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Butterfield introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to promote broadband deployment by increasing participation in broadband support programs.1.Short titleThis Act may be cited as Expanding Opportunities for Broadband Deployment Act. 2.Expand Participation in Broadband Support Programs(a)Special servicesSection 254(c)(3) of the Communications Act of 1934 (47 U.S.C. 254(c)(3)) is amended to read as follows:(3)Special servicesIn addition to the services included in the definition of universal service under paragraph (1), the Commission—(A)shall designate broadband service (in this subparagraph meaning evolving, high-speed, mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all Internet endpoints) as supported by the Federal universal service support mechanisms; and (B)may designate additional services for such support mechanisms for schools, libraries, and health care providers for the purposes of subsection (h). .(b)Federal universal service supportSection 254(e) of the Communications Act of 1934 (47 U.S.C. 254(e)) is amended to read as follows:(e)Universal service support(1)Except as provided in paragraph (2), after the date on which Commission regulations implementing this section take effect, only an eligible telecommunications carrier designated under section 214(e) shall be eligible to receive specific Federal universal service support.(2)A provider of broadband service, and any affiliate thereof, that has not been designated as an eligible telecommunications carrier under section 214(e) of this title shall be eligible to receive specific Federal universal service support for the provision of broadband service, if such provider or affiliate meets the applicable Commission legal, financial, and technical requirements for receiving such support. (3)In assessing a broadband service provider’s financial qualifications under paragraph (2), the Commission shall allow such provider to choose to demonstrate its financial viability and security through either—(A)a letter of credit issued by a bank acceptable to the Commission;(B)a performance bond;(C)credit rating issued by national ratings agencies;(D)its Form 10–K most recently filed with the U.S. Securities and Exchange Commission, provided that such Form 10–K shows the ability of a publicly traded applicant to meet financial eligibility requirements, such as by reference to an applicant’s debt/EBITDA ratio, cash flow, or other criteria; or(E)financial records audited by an unaffiliated, qualified firm covering the preceding two fiscal years showing the ability to meet financial eligibility requirements.(4)A recipient of support pursuant to paragraphs (1) and (2) shall use that support only for the provision, maintenance, and upgrading of facilities and services for which the support is intended. Any such support should be explicit and sufficient to achieve the purposes of this section.(5)A provider of broadband service, and any affiliate thereof, that receives specific Federal universal service support pursuant to this subsection shall be subject to any deployment, public interest, or reporting requirement established under part 54 of title 47, Code of Federal Regulations, for eligible communications carriers that receive such support. .3.Universal Service ObligationsProviders will comply with all applicable Commission requirements as set forth in part 54 of title 47, Code of Federal Regulations.